 Case: 5:19-cr-00010-JMH-MAS Doc #: 6 Filed: 01/10/19 Page: 1 of 2 - Page ID#: 57
                                                                                    Eastern D1stl'1ut of Kentucky
                                                                                          FIL          D

                            UNITED STATES DISTRICT COURT                                  JAN 10 2019
                            EASTERN DISTRICT OF KENTUCKY                                    AT LEXINGTON
                                  CENTRAL DIVISION                                        ROBERT R. CARR
                                                                                      CLERK U.S. DISTRICT COURT
                                     LEXINGTON

CRIMINAL ACTION NO. 0:18-MJ-54-EBA

UNITED STATES OF AMERICA                                                               PLAINTIFF


v.                 UNITED STATES' MOTION FOR LIMITED DISCLOSURE
                             OF SEALED DOCUMENTS



BENIAMIN-FILIP OLOGEANU                                                             DEFENDANT


                                          **************

       The United States hereby moves the Court to permit limited disclosure of the complaint,

arrest warrant, and other pleadings sealed in the above-cited matter, to defense counsel and

translators as necessary to assist in the defense of the Defendant, provided the following:


       (1) That defense counsel maintains the pleadings in his or her possession, the possession

           of his or her office, or in the possession of his or her defense team, to include defense

           experts, investigators, and translators/interpreters;

       (2) That the Defendant may have access to the pleadings, but the Defendant may not be

           allowed to take the pleadings where they could be shown to third parties or where

           additional copies could be made; and

       (3) That the Defendant, defense counsel, and any other person permitted access to the

           pleadings under this order not be permitted to disclose the pleadings or the contents

           thereof to any third party.


                                                Respectfully submitted,
Case: 5:19-cr-00010-JMH-MAS Doc #: 6 Filed: 01/10/19 Page: 2 of 2 - Page ID#: 58




                               By:
                                     KAthryn . Anderso
                                     Assistant United States Attorney
                                     260 W. Vine Street, Suite 300
                                     Lexington, Kentucky 40507-1612
                                     Kathryn.Anderson@usdoj.gov
                                     (859) 685-4885

                                     Kenneth R. Taylor
                                     Assistant United States Attorney
                                     260 W. Vine Street, Suite 300
                                     Lexington, Kentucky 40507-1612
                                     Ken. Taylor@usdoj.gov
                                     (859)685-487 4

                                     Timothy C. Flowers
                                     Senior Trial Attorney
                                     Computer Crime and Intellectual Property Section
                                     1300 New York Avenue NW, Suite 600
                                     Washington, DC 20530
                                     Timothy.Flowers2@usdoj.gov
                                     (202)353 -0684

                                     Frank Lin
                                     Senior Trial Attorney
                                     Computer Crime and Intellectual Property Section
                                     1300 New York Avenue NW, Suite 600
                                     Washington, DC 20530
                                     Frank.Lin@usdoj.gov
                                     (202)305 -9266
